DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
Regarding Claim 9, “a level of degradation for ML input data” in lines 2-3 should read “a level of degradation for Machine Learning (ML) input data” since the abbreviation “ML” has not been written out prior to this instance.
Regarding claim 12, “one a safe maneuver” in line 3 should read “one of a safe maneuver”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the maneuver decision engine” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Further it is unclear whether this is a new engine or whether the recitation is referring to the “machine learning maneuver-recommendation (MLM) engine.”
Claims 2-14 are dependent on claim 1 and inherit the deficiencies above. Therefore, claims 2-14 are also rejected on similar grounds to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaurepaire et al. (U.S. Patent Application Publication No. 2020/0286391 A1; hereinafter Beaurepaire).
Regarding claim 1, Beaurepaire discloses:
A method comprising: receiving output biasing data comprising at least one risk tuning parameter for output biasing maneuver recommendations for an aerial vehicle being provided by at least one machine learning maneuver-recommendation (MLM) engine (“prediction module 209 can use a trained machine learning model 211 or equivalent to predict a risk level for a given area of a flight path based on the aggregated risk factors of the area, see at least [0063]); 
receiving a maneuver confidence threshold corresponding to a first level of structural damage that the aerial vehicle is permitted to experience during implementations of the maneuver recommendations (avoid areas with risk levels above a threshold value to avoid a crash of the air vehicle, see at least [0042] and [0061]); 
updating the maneuver confidence threshold based on the at least one risk tuning parameter to influence the maneuver recommendations selected by the maneuver decision engine for implementation by the aerial vehicle to provide an updated maneuver confidence threshold, wherein the updated maneuver confidence threshold corresponds to a second level of structural damage that the aerial vehicle is permitted to experience during the implementations of the maneuver recommendations (threshold risk levels are ranked by risk level in the area for pilots to fly accordingly, see at least [0065]-[0066] and Fig. 4; risk-related data collected is updated in real-time, continuously, periodically, or according to a schedule, see at least [0075]); 
receiving a given maneuver recommendation provided by the at least one MLM engine (routing module 201 computes the route or flight path to minimize risk, see at least [0066]-[0067]); 
outputting vehicle command data for implementing the given maneuver recommendation based on an evaluation of the updated maneuver confidence threshold (route or candidate routes are transmitted to the aerial vehicle or drone for controlling the aerial vehicle 101, see at least [0068]).
Regarding claim 4, Beaurepaire discloses the elements above and further discloses:
the at least one risk tuning parameter comprises a weather biasing parameter indicative of an increased or a decreased level of structural risk to the aerial vehicle during the implementations of the maneuver recommendations with respect to adverse weather conditions, the maneuver confidence threshold being updated based on the weather biasing parameter (aerial vehicle 101 may determine wind and weather conditions and relay this in real-time to the system 100 and request modifications of the flight path based on the real-time calculated risk levels, see at least [0113]).
Regarding claim 15, Beaurepaire discloses:
A system comprising: memory to store machine-readable instructions and data (at least one memory including program code configured to cause apparatus to retrieve risk-related data, see at least [0004]), the data comprising output biasing data comprising at least one risk tuning parameter for output biasing maneuver recommendations for an aerial vehicle provided by at least one machine learning maneuver-recommendation (MLM) engine (“prediction module 209 can use a trained machine learning model 211 or equivalent to predict a risk level for a given area of a flight path based on the aggregated risk factors of the area, see at least [0063]), and a maneuver confidence threshold corresponding to a first level of structural damage that the aerial vehicle is permitted to experience during implementations of the maneuver recommendations (avoid areas with risk levels above a threshold value to avoid a crash of the air vehicle, see at least [0042] and [0061]); and 
one or more processors to access the memory and execute the machine- readable instructions, the machine-readable instructions comprising (the apparatus comprises at least one processor, see at least [0004]): 
an output biasing module programmed to: adjust the maneuver confidence threshold based on the at least one risk tuning parameter to influence the maneuver recommendations selected by the maneuver decision engine for implementation by the aerial vehicle to provide an 39NG(ST)029720 US NPR adjusted maneuver confidence threshold, wherein the adjusted maneuver confidence threshold corresponds to a second level of structural damage that the aerial vehicle is permitted to experience during implementations of the maneuver recommendations (threshold risk levels are ranked by risk level in the area for pilots to fly accordingly, see at least [0065]-[0066] and Fig. 4; risk-related data collected is updated in real-time, continuously, periodically, or according to a schedule, see at least [0075]); and 
a maneuver decision module programmed to: communicate with the output biasing module to receive the adjusted maneuver confidence threshold (routing module 201 computes the route or flight path to minimize risk, see at least [0066]-[0067]); 
receive maneuver data provided by the at least one MLM engine, wherein the maneuver data comprises a given maneuver recommendation for the aerial vehicle and a maneuver confidence score that is indicative of a probability of the aerial vehicle suffering structural damage in response to or while implementing the given maneuver recommendation (route or flight path is calculated based on maximizing green objects (lowest risk), minimizing yellow objects (medium risk), and avoiding red objects (high risk), see at least [0066]-[0067]); and 
evaluate the maneuver confidence score relative to the adjusted maneuver confidence threshold to determine whether the aerial vehicle is to implement the given maneuver recommendation (route or candidate routes are transmitted to the aerial vehicle or drone for controlling the aerial vehicle 101 or for selection of execution, see at least [0068]; acceptable risk levels are also dependent on the mission, pilot, application, etc., see at least [0066]) *Examiner sets forth route is sent to aerial vehicle after evaluating risk level is at an acceptable level.
Regarding claim 16, Beaurepaire discloses the elements above and further discloses:
the maneuver decision module is programmed to output vehicle command data for implementing the given maneuver recommendation based on the evaluation indicating that the maneuver confidence score is greater or equal to the adjusted maneuver confidence threshold (“route or multiple candidate routes can be transmitted to the aerial vehicle or drone or a device of the vehicle operator (e.g., UE 107 via an application 119 for controlling the aerial vehicle 101) for selection or execution by the aerial vehicle 101,” see at least [0068]) *Examiner sets forth route is only transmitted after determining risk level is at an acceptable level.
Regarding claim 17, Beaurepaire discloses the elements above and further discloses:
the plurality of risk tuning parameters comprising at least two of (risk is determined based on a plurality of risk factors, see at least [0047]-[0053]): a weather biasing parameter indicative of an increased or a decreased level of structural risk to the aerial vehicle during the implementations of the maneuver recommendations with respect to adverse weather conditions (aerial vehicle 101 may determine wind and weather conditions and relay this in real-time to the system 100 and request modifications of the flight path based on the real-time calculated risk levels, see at least [0113]); 40NG(ST)029720 US NPR a mission biasing parameter indicative of the increased or the decreased level of structural risk to the aerial vehicle during the implementations of the maneuver recommendations with respect to a war condition; 
a boundary biasing parameter indicative of the increased or the decreased level of structural risk to the aerial vehicle during the implementations of the maneuver recommendations with respect to a flight boundary restriction (flight path or route is constructed at least in part by the distance to areas with risk levels above a risk threshold, see at least [0067]; the aerial vehicle 101 can also be configured to avoid areas with high risk levels and restricted paths based on governmental regulations, see at least [0112]); a mission priority biasing parameter indicative of a mission priority for a mission being implemented by the aerial vehicle; 
a sensor performance biasing parameter indicative of whether one or more sensors of the aerial vehicle or one or more sensors at a remote location are to be employed to provide at least a subset of sensor data that is employed by the at least one MLM engine to provide the maneuver recommendations (risks include electromagnetic fields, see at least [0031]; electromagnetic field data can be sensed using sensors located on aerial vehicles or on other sensors/infrastructure in the area in order “to determine whether electromagnetic fields in the areas of the flight path can adversely affect flight safety”, see at least [0055]). *Examiner sets forth the electromagnetic sensors are “employed” and are “performing” when an electromagnetic field is detected; a degradation biasing parameter indicative of a level of degradation for ML input data being received at the at least one MLM engine, the ML input data including the subset of sensor data; a health sensor biasing parameter indicative of a sensor health threshold for the one or more sensors of the aerial vehicle; and 
a sensor availability biasing parameter indicative of a sensor availability scale factor (electromagnetic field data can be sensed using sensors located on aerial in order “to determine whether electromagnetic fields in the areas of the flight path can adversely affect flight safety”, see at least [0055]). *Examiner sets forth the electromagnetic sensors are “available” when they are being used to detect an electromagnetic field.
Regarding claim 18, Beaurepaire discloses the elements above and further discloses:
the maneuver decision module is further programmed to generate MLM tuning data for tuning the at least one MLM engine, the MLM tuning data being indicative of whether the given maneuver recommendation is one a safe maneuver or an unsafe maneuver for the aerial vehicle (system 100 can dynamically route or reroute flight paths so that the routes meet a safe flying risk level, see at least [0040]).
Regarding claim 19, Beaurepaire discloses:
A method comprising: receiving output biasing data comprising a plurality of risk tuning parameters for output biasing maneuver recommendations for an aerial vehicle provided by at least one machine learning maneuver-recommendation (MLM) engine (“prediction module 209 can use a trained machine learning model 211 or equivalent to predict a risk level for a given area of a flight path based on the aggregated risk factors of the area, see at least [0063]); 
receiving from a maneuver decision engine a maneuver confidence threshold corresponding to a first level of structural damage that the aerial vehicle is permitted to experience during implementations of the maneuver recommendations (avoid areas with risk levels above a threshold value to avoid a crash of the air vehicle, see at least [0042] and [0061]); 
biasing the maneuver confidence threshold based on the plurality of tuning parameters to influence the maneuver recommendations selected by the maneuver decision engine for implementation by the aerial vehicle to provide a biased maneuver confidence threshold (safety risk is determined by plurality of risk factors, see at least [0047]-[0053]) wherein the biased maneuver confidence threshold corresponds to a second level of structural damage that the aerial vehicle is permitted to experience during the implementations of the maneuver recommendations (threshold risk levels are ranked by risk level in the area for pilots to fly accordingly, see at least [0065]-[0066] and Fig. 4; risk-related data collected is updated in real-time, continuously, periodically, or according to a schedule, see at least [0075]); 
receiving maneuver data provided by the at least one MLM engine, wherein the maneuver data comprises a given maneuver recommendation for the aerial vehicle and a maneuver confidence score that is indicative of a probability of the aerial vehicle suffering structural damage in response to or while implementing the given maneuver recommendation (route or flight path is calculated based on maximizing green objects (lowest risk), minimizing yellow objects (medium risk), and avoiding red objects (high risk), see at least [0066]-[0067]); and 
causing the aerial vehicle to implement the given maneuver recommendation based on an evaluation of the maneuver confidence score relative to the biased maneuver confidence threshold (route or candidate routes are transmitted to the aerial vehicle or drone for controlling the aerial vehicle 101 or for selection of execution, see at least [0068]; acceptable risk levels are also dependent on the mission, pilot, application, etc., see at least [0066]) *Examiner sets forth route is sent to aerial vehicle after evaluating risk level is at an acceptable level.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Tao et al. (U.S. Patent Application Publication No. 2021/0139022 A1; hereinafter Tao).
Regarding claim 2, Beaurepaire teaches the elements above but does not explicitly teach:
multiplying or dividing the maneuver confidence threshold by one or more scale factor values of the at least one risk tuning parameter 
However, Tao teaches:
the updating comprises multiplying or dividing the maneuver confidence threshold by one or more scale factor values of the at least one risk tuning parameter to provide the updated maneuver confidence threshold to influence which of the maneuver recommendations are selected by the maneuver decision engine corresponding to output biasing of the at least one MLM engine (factors that can increase or decrease confidence scores can be applied through multiplication or division, see at least [0065]; driving decision is made based on the confidence score, see at least [0058]).
Although Beaurepaire does not explicitly state “multiplying or dividing,” Beaurepaire discloses a created risk in the form of a “virtual obstacle object” which can be “scaled to be proportional to the calculated risk level for the area” (see at least [0040]). The “virtual obstacle object” is a combination of risk factors that affect the flight path. One of ordinary skill in the art would understand that scaling something includes multiplication and/or division. Additionally, an explicit teaching of multiplying and/or diving is taught by Tao. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flight path risk disclosed by Beaurepaire by adding the arithmetic taught by Tao. One of ordinary skill in the art would have been motivated to make this modification in order to “increase or decrease confidence scores” accordingly (see at [0065]).
Regarding claim 3, Beaurepaire teaches the elements above but does not explicitly teach:
adding or subtracting one or more scale factor values of the at least one risk tuning parameter from the maneuver confidence threshold 
However, Tao teaches:
the updating comprises adding or subtracting one or more scale factor values of the at least one risk tuning parameter from the maneuver confidence threshold to provide the updated maneuver confidence threshold to influence which of the maneuver recommendations are selected by the maneuver decision engine corresponding to output biasing of the at least one MLM engine (factors that can increase or decrease confidence scores can be applied through addition or subtraction, see at least [0065]; driving decision is made based on the confidence score, see at least [0058]).
Although Beaurepaire does not explicitly state “adding or subtracting,” Beaurepaire discloses a created risk in the form of a “virtual obstacle object” which can be “scaled to be proportional to the calculated risk level for the area” (see at least [0040]). The “virtual obstacle object” is a combination of risk factors that affect the flight path. One of ordinary skill in the art would understand that scaling something includes addition and/or subtraction. Additionally, an explicit teaching of addition and subtraction is taught by Tao. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flight path risk disclosed by Beaurepaire by adding the arithmetic taught by Tao. One of ordinary skill in the art would have been motivated to make this modification in order to “increase or decrease confidence scores” accordingly (see at [0065]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Johnson (U.S. Patent Application Publication No. 2002/0161489 A1).
Regarding claim 5, Beaurepaire teaches the elements above and further teaches:
the at least one risk tuning parameter further comprises a mission biasing parameter indicative of the increased or the decreased level of structural risk to the aerial vehicle during the implementation of the maneuver recommendations, the maneuver confidence threshold further being updated based on the mission biasing parameter (risk tolerances depend on the mission such as a higher acceptable risk tolerance for police missions compared to package deliver missions, see at least [0066]; routes are constructed at least in part of the risks, see at least [0067]-[0068]).
Beaurepaire does not teach:
a war condition
However, Johnson teaches:
the at least one risk tuning parameter further comprises a mission biasing parameter indicative of the increased or the decreased level of structural risk to the aerial vehicle during the implementation of the maneuver recommendations with respect to a war condition (operative limits are placed in event of battle damage, see at least [0025]) *Examiner sets forth a general understanding of “battle damage” implies a war condition.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the missions disclosed by Beaurepaire by adding the military use and battle taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification for “improvement in mission success rates” and “to improve the safety” of UAVs in military airspace (see [0027]). 
Regarding claim 6, the combination of Beaurepaire and Johnson teaches the elements above and Beaurepaire further teaches:
the at least one risk tuning parameter further comprises a boundary biasing parameter indicative of the increased or the decreased level of structural risk to the aerial vehicle during the implementation of the maneuver recommendations with respect to a flight boundary restriction, the maneuver confidence threshold further being updated based on the boundary biasing parameter (flight path or route is constructed at least in part by the distance to areas with risk levels above a risk threshold, see at least [0067]; the aerial vehicle 101 can also be configured to avoid areas with high risk levels and restricted paths based on governmental regulations, see at least [0112]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Johnson as applied to claims 5 and 6 and further in view of Li et al. (U.S. Patent Application Publication No. 20200250993 A1; hereinafter Li).
Regarding claim 7, the combination of Beaurepaire and Johnson teach the elements above but does not teach:
A mission priority
However, Li teaches:
the at least one risk tuning parameter further comprises a mission priority biasing parameter indicative of a mission priority for a mission being implemented by the aerial vehicle, the maneuver confidence threshold further being updated based on the mission priority biasing parameter (police drone may have a higher priority than other popular mission types such as package delivery, see at least [0170]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the police rescue mission and package delivery mission disclosed by Beaurepaire and the military use taught by Johnson by adding the mission prioritization taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to give higher priority to police or emergency situations.
Regarding claim 8, the combination of Beaurepaire, Johnson, and Li teaches the elements above and Beaurepaire further teaches:
the at least one risk tuning parameter further comprises a sensor performance biasing parameter indicative of whether one or more sensors of the aerial vehicle or one or more sensors at a remote location are to be employed to provide at least a subset of sensor data that is employed by the at least one MLM engine to provide the maneuver recommendations, the maneuver confidence threshold further being updated based on the sensor performance biasing parameter (risks include electromagnetic fields, see at least [0031]; electromagnetic field data can be sensed using sensors located on aerial vehicles or on other sensors/infrastructure in the area in order “to determine whether electromagnetic fields in the areas of the flight path can adversely affect flight safety”, see at least [0055]). *Examiner sets forth the electromagnetic sensors are “employed” and are “performing” when an electromagnetic field is detected.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Johnson and Li as applied to claims 7 and 8 above and further in view of Zhang et al. (U.S. Patent Application Publication No. 2019/0384257 A1; hereinafter Zhang).
Regarding claim 9, the combination of Beaurepaire, Johnson, and Li teaches the elements above and Beaurepaire further teaches:
the ML input data including the subset of sensor data and the MLM engine being configured to provide the maneuver recommendations based on the ML input data (electromagnetic field data and population density data and other data gathered by sensors are risk factors used to determine a safety risk, see at least [0047]-[0053]; machine learning model 211 is used to predict a risk level based on the aggregated risk factors, see at least [0063])
The combination of Beaurepaire, Johnson, and Li does not teach:
a degradation biasing parameter indicative of a level of degradation for ML input data
However, Zhang teaches:
the at least one risk tuning parameter further comprises a degradation biasing parameter indicative of a level of degradation for ML input data being received at the at least one MLM engine, the ML input data including the subset of sensor data and the MLM engine being configured to provide the maneuver recommendations based on the ML input data, the maneuver confidence threshold further being updated based on the degradation biasing parameter (degradation of equipment is determined using the state model and reinforcement learning is used to learn the health indicators based on the sensory data with or without fault labels, see at least [0044]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk determination disclosed by Beaurepaire, the military use taught by Johnson, and the mission prioritization taught by Li by adding the degradation indication taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to avoid severe degradation by predicting degradation to extend remaining usable life (see [0031]).
Regarding claim 10, the combination of Beaurepaire, Johnson, Li, and Zhang teaches the elements above but the combination of Beaurepaire, Johnson, and Li does not teach:
comprises a health sensor biasing parameter indicative of a sensor health threshold for the one or more sensors of the aerial vehicle
However, Zhang teaches:
the at least one risk tuning parameter further comprises a health sensor biasing parameter indicative of a sensor health threshold for the one or more sensors of the aerial vehicle, the maneuver confidence threshold further being updated based on the health sensor biasing parameter (anomaly detection (AD) determines health indicators are below a certain threshold and identifies the equipment falls into failure and triggers an alarm, see at least [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk determination disclosed by Beaurepaire, the military use taught by Johnson, and the mission prioritization taught by Li by adding the health indication taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to perform predictive maintenance “to reduce the chance of unexpected failures, increase equipment availability, and decrease costs of the maintenance process” (see [0021]).
Regarding claim 11, the combination of Beaurepaire, Johnson, Li, and Zhang teaches the elements above and Beaurepaire further teaches:
the at least one risk tuning parameter further comprises a sensor availability biasing parameter indicative of a sensor availability scale factor, the maneuver confidence threshold further being updated based on the sensor availability biasing parameter (electromagnetic field data can be sensed using sensors located on aerial in order “to determine whether electromagnetic fields in the areas of the flight path can adversely affect flight safety”, see at least [0055]). *Examiner sets forth the electromagnetic sensors are “available” when they are being used to detect an electromagnetic field
Regarding claim 12, the combination of Beaurepaire, Johnson, Li, and Zhang teaches the elements above and Beaurepaire further teaches:
generate MLM tuning data for tuning the at least one MLM engine, the MLM tuning data being indicative of whether the given maneuver recommendation is one a safe maneuver or an unsafe maneuver for the 38NG(ST)029720 US NPR aerial vehicle in response to the aerial vehicle implementing the given maneuver recommendation (system 100 can dynamically route or reroute flight paths so that the routes meet a safe flying risk level, see at least [0040]).
Regarding claim 13, the combination of Beaurepaire, Johnson, Li, and Zhang teaches the elements above and Beaurepaire further teaches:
the given maneuver recommendation is identified as the safe maneuver in response to determining that a structural state of the aerial vehicle after implementing the given maneuver recommendation is less than a structural integrity threshold and the given maneuver recommendation is identified as the unsafe maneuver in response to determining that the structural state of the aerial vehicle after implementing the given maneuver recommendation is greater than the structural integrity threshold (weather data is retrieved to determine whether the wind or weather conditions exceed the operational capability of the aerial vehicle which can cause the aerial vehicle to be blown off course or cause other damage, see at least [0057]).
Regarding claim 14, the combination of Beaurepaire, Johnson, Li, and Zhang teaches the elements above and Beaurepaire further teaches:
the given maneuver recommendation includes a recommended flight path through an adverse weather condition (winds or other weather conditions is a risk factor used to determine a “virtual obstacle object,” see at least [0033] and [0037]; system 100 computes a route or flight path to avoid the “virtual obstacle object,” see at least [0040]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Li and further in view of Zhang.
Regarding claim 20, Beaurepaire teaches the elements above and further teaches: 
a sensor performance biasing parameter indicative of whether one or more sensors of the aerial vehicle or one or more sensors at a remote location are to be 42NG(ST)029720 US NPR employed to provide at least a subset of sensor data that is employed by the at least one MLM engine to provide the maneuver recommendations (risks include electromagnetic fields, see at least [0031]; electromagnetic field data can be sensed using sensors located on aerial vehicles or on other sensors/infrastructure in the area in order “to determine whether electromagnetic fields in the areas of the flight path can adversely affect flight safety”, see at least [0055]). *Examiner sets forth the electromagnetic sensors are “employed” and are “performing” when an electromagnetic field is detected; 
a sensor availability biasing parameter indicative of a sensor availability scale factor (electromagnetic field data can be sensed using sensors located on aerial in order “to determine whether electromagnetic fields in the areas of the flight path can adversely affect flight safety”, see at least [0055]). *Examiner sets forth the electromagnetic sensors are “available” when they are being used to detect an electromagnetic field.
Beaurepaire does not teach:
a mission priority
a degradation biasing parameter indicative of a level of degradation for ML input data being received at the at least one MLM engine, the ML input data including the subset of sensor data; 
a health sensor biasing parameter indicative of a sensor health threshold for the one or more sensors of the aerial vehicle; and 
However, Li teaches:
a mission priority biasing parameter indicative of a mission priority for a mission being implemented by the aerial vehicle (police drone may have a higher priority than other popular mission types such as package delivery, see at least [0170]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the police rescue mission and package delivery mission disclosed by Beaurepaire by adding the mission prioritization taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to give higher priority to police or emergency situations. 
Additionally, Zhang teaches:
a degradation biasing parameter indicative of a level of degradation for ML input data being received at the at least one MLM engine, the ML input data including the subset of sensor data (degradation of equipment is determined using the state model and reinforcement learning is used to learn the health indicators based on the sensory data with or without fault labels, see at least [0044]);  
a health sensor biasing parameter indicative of a sensor health threshold for the one or more sensors of the aerial vehicle (anomaly detection (AD) determines health indicators are below a certain threshold and identifies the equipment falls into failure and triggers an alarm, see at least [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk determination disclosed by Beaurepaire and the mission prioritization taught by Li by adding the health indication taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to perform predictive maintenance “to reduce the chance of unexpected failures, increase equipment availability, and decrease costs of the maintenance process” (see [0021]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cronkhite et al. (U.S. Patent Application Publication No. 2018/0190132 A1) teaches monitoring and updating thresholds for predicting damage weather can inflict on an aerial vehicle.
Burg et al. (U.S. Patent Application Publication No. 2022/0067589 A1) teaches input data in machine learning models degrade over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662